—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ingram, J.), rendered January 27, 2006, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel (see Strickland v Washington, 466 US 668, 687 [1984]; People v Taylor, 1 NY3d 174, 176 [2003]).
The defendant’s contention that the Supreme Court failed to comply with CPL 710.40 (3) does not require reversal (cf. People v Blowe, 130 AD2d 668, 669-670 [1987]).
The defendant’s remaining contention is without merit. Rivera, J.P., Leventhal, Hall and Sgroi, JJ., concur.